___________

                                    No. 95-2470
                                    ___________


Virgil Clark,                           *
                                        *
              Appellant,                *
                                        *
     v.                                 *   Appeal from the United States
                                        *   District Court for the
Shirley S. Chater, Commissioner         *   Western District of Missouri
of the Social Security                  *
Administration,                         *         [TO BE PUBLISHED]
                                        *
              Appellee.                 *

                                    ___________

                     Submitted:     January 5, 1996

                           Filed:   April 24, 1996
                                    ___________

Before McMILLIAN, WOLLMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Virgil Clark appeals from the district court's order affirming the
decision of the Commissioner of the Social Security Administration to deny
Clark disability insurance benefits.        We affirm.


     Clark was born March 9, 1948, has an eighth-grade education, and
worked as a salvage yard foreman at a metal plating company.          In August
1990, Clark applied for disability insurance benefits, claiming disability
due to diabetes and a back injury.       His application was denied initially
and upon reconsideration.    At Clark's request, an Administrative Law Judge
(ALJ) conducted a hearing, at which Clark was represented by counsel.       The
Appeals Council later remanded the case for a second hearing.
        Clark testified that he last worked in December 1987.           He stated he
experienced    moderate     chest   pains;   constant   severe   pain   in   his   left
shoulder, arms, and legs, which was exacerbated by prolonged standing or
walking; and pain when he moved his neck.         He occasionally had memory and
concentration problems.      Clark stated he could not bend or squat completely
to the floor; during an eight-hour work day he would need to lie down about
six times for ten to thirty minutes; he could sit for only thirty-five
minutes at a time, and could stand for about one hour.              He had trouble
focusing    his eyes, which his doctors said was related to his high
cholesterol and diabetes.      Contrary to his testimony at the first hearing,
Clark stated at his second hearing that he drank alcohol whenever he could.


        A consultative neurologist testified that Clark's medical records
indicated his blood lipids were markedly elevated and he was diabetic;
neurologically,     there     was   no   evidence    of   objective     neurological
abnormalities, and some evidence of back and neck movement limitations.
The neurologist disputed Clark's treating physician's opinion that there
was a relationship between Clark's hyperlipidemia (high elevation of
cholesterol and fatty acids in the blood) and his subjective complaints of
pain.    Another consultative neurologist testified that test results did not
support the severity of Clark's complaints.         A vocational expert testified
that Clark had not acquired transferrable skills from his past relevant
work, but that there were unskilled entry-level sedentary jobs in the
national economy which Clark could perform.
        The ALJ ordered an orthopedic consultation with x-rays of the
shoulders and knees to be performed by Clark's treating orthopedist, Harry
Miller.     Dr. Miller noted Clark was unable to flex or extend his neck
muscles more than twenty degrees, had extremely poor range of shoulder
motion (although he noted only minor spurring on the shoulder x-ray), had
a decreased left hand grasp, and was unable to heel walk on his left side;
Clark's




                                         -2-
thoracic spine was unremarkable but his lumbar spine had "rather severe
muscle spasm . . . with extreme loss of range of motion."      Dr. Miller had
previously diagnosed a 1987 rotator cuff tear in the right shoulder,
hyperlipidemia, and diabetes mellitus; described Clark's limited range of
motion; and opined that Clark's pain, possible diabetic neuropathy, and
lack of education precluded him from gainful employment.             Dr. Miller
suggested that Clark's metabolic disease could produce neuritis or muscle
and joint pain.
     The   ALJ    concluded   that   the   severity   of   Clark's    pain   was
disproportionate to and not supported by the objective medical evidence;
the EMG, x-ray, and neurological examinations were essentially normal; the
minor degenerative joint changes and light defects of the cervical and
lumbar spine did not explain Clark's allegations of severe pain; his
treatment history was sporadic; and his earnings had been low since 1984
and thus he had little incentive to work.     The ALJ noted little treatment
for alcohol abuse, and concluded the evidence did not show Clark had lost
voluntary control of his consumption of alcohol.


     The ALJ discounted Dr. Miller's opinion that Clark was disabled
because his conclusions were "based on a complete acceptance of [Clark's]
subjective complaints."   The ALJ credited the opinion of the neurological
consultant who had stated that the medical findings and treatment history
did not support the severity of Clark's complaints.    The ALJ discounted as
outside his realm of expertise Dr. Miller's opinion that Clark's lack of
education would prevent him from gainful employment.       The ALJ also noted
that treating physicians were under considerable pressure to support
patients in their quest for disability income, and that Clark's wife was
employed at Dr. Miller's clinic.       The ALJ rejected Clark's testimony
concerning his drinking habits and his need to lie down six times during
an eight-hour day for pain relief.    Given the fact that Clark admitted at
the second hearing that he had not told the truth while under oath at his
first hearing, the ALJ's conclusion




                                     -3-
that Clark's testimony was not credible finds substantial support in the
record.


     The ALJ concluded Clark could not return to his past relevant work.
Shifting the burden to the Commissioner, the ALJ concluded that, based on
the vocational expert's testimony, there were other jobs which Clark could
perform which existed in significant numbers in the national and local
economies.      Thus, Clark was not entitled to disability insurance benefits.
The Appeals Council denied further review.        Clark sought judicial review,
and the district court granted the Commissioner summary judgment.


     Upon our careful review, we agree with the district court that the
record     as   a    whole   reflects   substantial   evidence   to   support   the
Commissioner's decision.       We conclude that the ALJ properly discounted the
opinion    of Clark's treating physician, in that his opinion was not
consistent with the objective evidence in the record, and that the ALJ
properly considered the factors set forth in Polaski v. Heckler, 739 F.2d
1320, 1322 (8th Cir. 1984), in discounting Clark's subjective complaints
of pain.


     In addition, Clark has not demonstrated by his testimony or by the
medical    evidence that he has lost voluntary control of his alcohol
consumption.        See Metcalf v. Heckler, 800 F.2d 793, 796 (8th Cir. 1986).
Thus, the ALJ did not err in excluding Clark's alleged uncontrolled use of
alcohol from the hypothetical posed to the vocational expert.             We also
reject Clark's argument that the district court's issuance of a form denial
is grounds for reversal.          The district court expressly stated it had
reviewed all the evidence in the record.


     Accordingly, we affirm the judgment of the district court.




                                         -4-
McMILLIAN, Circuit Judge, dissenting.


       I would reverse and remand this case for further proceedings for two
reasons.    First, I believe the ALJ erred in discrediting Dr. Miller's
opinion while accepting that of a consulting physician who did not examine
Clark.     We have held that "[t]he opinion of a treating physician is
entitled to great weight `unless it is unsupported by medically acceptable
clinical or diagnostic data.'"     Ghant v. Bowen 930 F.2d 633, 639 (8th Cir.
1991) (quoting Kirby v. Sullivan 923 F.2d 1323, 1328 (8th Cir. 1991)).


       After the first hearing, the ALJ ordered a consultative examination,
including x-rays, to be performed by Dr. Miller.     Dr. Miller reported that
Clark had difficulty walking, sitting, or standing for longer than thirty
minutes; had limited range of motion in his neck, shoulder, and lumbar
spine; and had severe pain limiting his ability to do much of anything.
The ALJ, however, discounted Dr. Miller's opinions for the very reason we
ordinarily accord the treating physician's opinion greater weight than the
opinions of other doctors in the case: Dr. Miller knew the patient.          See
Thomas v. Sullivan, 928 F.2d 255, 259 & n.3 (8th Cir. 1991) (quoting
Schisler v. Heckler, 787 F.2d 76, 81 (2d Cir. 1986) ("the treating
physician is usually more familiar with a claimant's medical condition than
are other physicians")).       I fail to understand why the ALJ ordered Dr.
Miller to perform the examination and then discounted his findings because
he was "under pressure to support patients in their quest" for benefits.
Moreover, Dr. Miller did not rely only on subjective complaints in reaching
his conclusions.     The question is whether the medically acceptable clinical
data   contradicts    Dr.   Miller's   opinions.   None   of   the   consultative
physicians thought Clark was a malingerer; some suggested Clark's symptoms
could represent early-stage peripheral neuropathy.




                                        -5-
     Second, because the standing/walking/movement restrictions which Dr.
Miller found following his consultative examination were not considered in
the hypothetical question, I believe the hypothetical did not precisely
describe Clark's impairments.    See Whitmore v. Bowen, 785 F.2d 262, 263
(8th Cir. 1986) (for vocational expert's opinion to qualify as substantial
evidence,   hypothetical   question   must   precisely   describe   claimant's
impairments).


     Accordingly, I dissent.


     A true copy.

            Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -6-